Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Queens County, imposed October 18, 1972, upon a conviction of attempted possession of weapons, etc., as a felony, upon a guilty plea. The sentence was an indeterminate term of imprisonment not to exceed three years. Sentence modified, as a matter of discretion in the interest *769of justice, by reducing it to the time served. In our opinion, the sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Latham, Shapiro, Christ and Brennan, JJ., concur.